Citation Nr: 0638165	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-08 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to August 
1963.  He is a Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the veteran had not 
submitted new and material evidence to reopen the claim of 
service connection for residuals of a head injury.

In June 2005, the veteran testified at a personal hearing 
before the Decision Review Officer.  A copy of the transcript 
is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for residuals of a head injury was 
denied by the RO in a November 1997 rating decision.  The 
veteran did not appeal the decision.  

3.  Since the prior November 1997 rating decision which 
denied service connection for residuals of a head injury, 
evidence that relates to an unestablished fact necessary to 
substantiate the claim has not been presented or secured.


CONCLUSION OF LAW

The November 1997 rating decision that denied service 
connection for residuals of a head injury is final.  Evidence 
submitted since that decision is not new and material.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105(c), 7108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2005 letter.  In the May 2005 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

The veteran has been apprised of the information necessary to 
reopen his claim in the May 2005 VCAA letter.  VA explained 
to the veteran that no new and material evidence has been 
received as of May 2002, but informed the veteran what 
evidence may be considered new and material in connection 
with his claim.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the May 2005 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Statement of the case and supplemental statement 
of the cases were issued in March 2003, September 2004, and 
July 2006, which gave him an additional 60 days to submit 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records, private treatment records 
dated June 1988 to July 2001, VA outpatient treatment records 
from April 1983 to August 2004, and treatment records from 
Social Security Administration (SSA).  VA also provided the 
veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the November 1997 rating decision, which 
denied service connection for residuals of a head injury, the 
evidence of record consisted of the veteran's service medical 
records, private treatment records dated July 1995 to 
December 1996, personal statements by the veteran, and a May 
1997 VA examination. 

In the November 1997 rating decision, the RO denied the claim 
stating that the evidence failed to show evidence of a head 
injury during service.  The RO explained further that service 
medical records were reviewed, but there was no evidence of 
the veteran being hospitalized for a head injury in February 
1963.  The RO noted that service medical records showed 
hospitalization for an ulcer in February 1963.  The veteran 
was notified of the denial in a November 1997 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

The veteran stated during the December 2005 hearing that in 
February 1963, during service, he fell off the back of a 
truck and hit his head.  He explained that he was 
unconsciousness for a brief period of time and was 
hospitalized for approximately 30 days after the accident.  
The veteran asserts that his current medical problems are a 
result of the head injury he incurred during service.

Since the November 1997 rating decision, the evidence 
received into the record includes a July 2001 private 
clinical neuropsychological evaluation, VA outpatient 
treatment records from April 1983 to August 2004, treatment 
records obtained from Social Security Administration, and an 
April 2006 statement received from the veteran's wife.  The 
July 2001 neuropsychological evaluation states that the 
veteran reported to the examiner that he incurred a 
significant head injury in 1963 while in service.  The 
evaluation report notes that the veteran also informed the 
examiner that he was struck by a taxi in 1986.  The examiner 
diagnosed the veteran as having both cognitive and depressive 
disorder with a history of a head injury in 1963 and 1986.  
Treatment records reflect multiple complaints of 
concentration problems and chronic pain in both the shoulders 
and neck, which the veteran has repeatedly asserted that his 
head injury in 1963 has caused his current problems.  
Finally, an April 2006 statement by the veteran's wife was 
also submitted which stated that she attributes the veteran's 
social problems to the head injury in service.  

Although the evidence mentioned above constitutes new 
evidence, in that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim.  In this regard, while the veteran's personal 
statements indicate a possibility that he suffered a head 
injury during service, the Board notes that the veteran's 
service medical records contain no documentation of 
complaints, treatment, or findings related to a head injury.  
Furthermore, the veteran's claim is not substantiated by any 
other evidence in the record, other than the veteran's own 
assertions of the head injury in February 1963.  The Board 
also notes that although the VA outpatient treatment records 
establish that the veteran is suffering from various ailments 
including, but not limited to, depression, a cognitive 
disorder, and chronic pain in the shoulder and neck, the 
records do not contain a medical opinion linking the 
veteran's current disabilities to his military service.  
Thus, the veteran's assertions and treatment records are not 
material because they do not tend to demonstrate that the 
veteran incurred an injury during service and his current 
disabilities are linked to an in-service injury.  

The Board expresses its appreciation for the veteran's 
service to our country.  In reaching the determination 
herein, the Board does not doubt the veteran sincerely 
believes his current disabilities are caused by a head injury 
in service; however, there is no indication that he or his 
wife has the requisite knowledge of medical principles that 
would permit them to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for 
residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a head injury 
is not reopened, and the appeal is accordingly denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


